Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 09/14/2020 in which claims 01-40 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretations - 35 USC § 112(f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) “communication unit, control unit” in claim 20.
2) “culture condition-work record entry unit, processing unit, storage unit” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “communication unit, control unit” in claim 20; processing unit, storage unit in claim 21; invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In page 46, lines 01-05 the specification fails to disclose any specific structure that the “communication unit” comprises that supports the claimed functionality. While it does disclosed the contents of the mechanism, that alone is not sufficient structure capable of performing the claimed functions including the function of “sending image data obtained from the detector unit of the monitoring device”.
In page 46, lines 01-05 the specification fails to disclose any specific structure that the “control unit” comprises that supports the claimed functionality. While it does disclosed the contents of function of “controlling the detector unit and the communication unit”, that alone is not sufficient structure.
 For examining purposes the communication unit and the control unit is a controller.
Claim 21-40 are also rejected as such due to their dependency of claim 20.
In page 44, lines 13-16 the specification fails to disclose any specific structure that the “processing unit” comprises that supports the claimed functionality. While it does disclosed the function of  “analyzing data obtained by the culture process data unit and the end point data unit”, that alone is not sufficient structure.
 For examining purposes the processing unit is a processor (CPU). 
Claim 22 are also rejected as such due to their dependency of claim 21.
In page 44, lines 10-16 the specification fails to disclose any specific structure that the “storage unit” comprises that supports the claimed functionality. While it does disclosed the function of “which automatically forms and stores reports based on the data obtained by the culture process data unit, the end point data unit and the processing unit”, that alone is not sufficient structure.
 For examining purposes the storage unit is a hard disk or a flash memory. 
Claim 22 are also rejected as such due to their dependency of claim 21.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 9, 16, 20, 23, 28, 29, 30, 36, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariga et al (US 2019/0062689 A1).
As to claim 1, Ariga discloses monitoring device (1) comprising a detector unit (20) comprising an image transfer element (26, 27) including an incident surface which allows light to enter from a light-transmissive base material (21) on which a microbody (S) is placed and an emission surface (21) which emits the light entering from the incident surface and transferring two-dimensional image data of the microbody, and a semiconductor optical sensor (22) which receives light from the emission surface. (See Abstract ¶0033, ¶0034, ¶0038, ¶0039, ¶0047-¶0049, ¶0051; Figs. 1-3).
The term “microbody” is met by the term “biological sample”. The base material and the emission surface are the same element (21). The incident surface is the entrance of the light beam from the light source (23) to the base material (21).
As to claim 2, Ariga the device of claim 1, wherein the detector unit (20) further comprises a support member (25, 31, 32) which supports the image transfer element (26, 27) and the semiconductor optical sensor (22), the support member comprises a placement portion on which the base material (21) is to be placed, and the placement portion includes an end portion flush with the incident surface. (See ¶0041- ¶0044; Figs. 2-3).
The image-capturing unit (25) which comprises the optical sensor (22) and the image transfer element (26, 27), is supported by the slider (31) and the guardrail (34). It also moves along the base material (21); therefore, it is flush with the incident surface of the image transfer element (26, 27). The placement portion on the base material (21) is where it connects with the imaging-capturing unit (25).
As to claim 7, Ariga discloses the device (1), further comprising a substrate (31) on which the detector unit (20) is provided, (See ¶0040, ¶0041; Figs. 1-3)
The detector unit (20) sits on the slider (31); therefore, the substrate is also (31).
wherein the base material (21) is a container (C ) which contains a solution containing the microbody (S), and (See ¶0038, ¶0040, ¶0048; Figs. 1-3)
the device (1) further comprises a light source (23) provided on the substrate (31) so as to irradiate light to be reflected by a surface of the solution, onto the microbody (S). (See ¶0038, ¶0040, ¶0048; Figs. 1-3)
As to claim 8, Ariga discloses the device (1) further comprising a reflector which reflects the light, above the container (C ). (See ¶0048; Figs. 1-3)
As to claim 9, Ariga discloses the device (1), further comprising a housing accommodating the detector unit (20), (See ¶0038; Figs. 1-3)
wherein the housing comprises a first region surrounding the incident surface, on which the base material (21) can be placed, and a second region which is a region other than the first region, (See ¶0038; Figs. 1-3)
at lease a part of the second region is formed from a second material different from a first material of the first region, and the second material has a thermal conductivity higher than a thermal conductivity (24) of the first material. (See ¶0039; Figs. 1-3)
Wherein the first region is the antireflective coating formed on top of the base material (21) and the second region is the glass that the base material is made of. 
As to claim 16, Ariga discloses the device (1), further comprising a horizontal drive mechanism (34) which supports at least the semiconductor optical sensor (22) to be horizontally movable. (See ¶0041-¶0043; Figs. 1-3)
As to claim 20, Ariga discloses a monitoring system (1) comprising a monitoring device comprising a detector unit (20) comprising an image transfer element (26, 27) comprising an incident surface (21) which can receive light from a light- transmissive base material on which a microbody (S) is placed and an emission surface (21) which emits light incident on the incident surface, which transfers two-dimensional image data of the microbody to a semiconductor optical sensor (22), and the semiconductor optical sensor which receives light from the emission surface; (See Abstract ¶0033, ¶0034, ¶0038, ¶0039, ¶0041, ¶0047-¶0049, ¶0051; Figs. 1-3)
a communication unit (40) sending image data obtained from the detector unit of the monitoring device; (See ¶0036, ¶0037; Figs. 1-3)
a control unit (40) that controls the detector unit and the communication unit; and
a server (40) which stores and analyze image data from the communication unit.
Wherein the communication unit, control unit, and the server is all part of the same element (40).
As to claim 23, Ariga discloses the system (1), wherein the detector unit (20) further comprises a support member (25, 31, 32) which supports the image transfer element and the semiconductor optical sensor (22), (See ¶0041- ¶0044; Figs. 2-3).
the support member (25, 31, 32) comprises a placement portion on which the base material is to be placed, and the placement portion includes an end portion flush with the incident surface. (See ¶0041- ¶0044; Figs. 2-3).
As to claim 36, Ariga discloses the system (1), wherein the detector units each further comprises a support member (25, 31, 32) which supports the respective image transfer element and the respective semiconductor optical sensor, (See ¶0041- ¶0044; Figs. 2-3).
each of the support members (25, 31, 32) comprises a placement portion on which the base material is to be placed, (See ¶0041- ¶0044; Figs. 2-3).
the placement portion includes an end portion flush with the incident surface, and (See ¶0041- ¶0044; Figs. 2-3).
the incident surface and the end portion of each adjacent pair of the detector units (23) are flush with each other. (See ¶0041- ¶0044; Figs. 2-3).
As to claim 28, Ariga discloses the system (1), further comprising: a substrate (31) on which the detector unit (20) is provided, (See ¶0040, ¶0041; Figs. 1-3)
wherein the base material (21) is a container (C ) which contains a solution containing the microbody (S), and (See ¶0038, ¶0040, ¶0048; Figs. 1-3)
the system (1) further comprises a light source (23) provided on the substrate (31) so as to irradiate light to be reflected by a surface of the solution, onto the microbody (S). (See ¶0038, ¶0040, ¶0048; Figs. 1-3)
As to claim 29, Ariga discloses the system (1), further comprising a reflector which reflects the light, above the container (C ). (See ¶0048; Figs. 1-3)
As to claim 30, Ariga discloses the system (1), further comprising a housing accommodating the detector unit (20), (See ¶0038; Figs. 1-3)
wherein the housing comprises a first region surrounding the incident surface, on which the base material (21) can be placed, and a second region which is a region other than the first region, (See ¶0038; Figs. 1-3)
at least a part of the second region is formed from a second material different from a first material of the first region, and the second material has a thermal conductivity higher than a thermal conductivity (24) of the first material. (See ¶0039, ¶0058; Figs. 1-3)
As to claim 37, Ariga discloses the system (1), further comprising a horizontal drive mechanism (34) which supports at least the semiconductor optical sensor (22) to be horizontally movable. (See ¶0041-¶0043; Figs. 1-3)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga.
As to claims 3, 4, 24, 25, Ariga teaches the device and system of claims 2 and 23 respectively, in which these claims depend on.
Ariga does not explicitly teach wherein the placement portion comprises a first projecting portion including a first end portion surrounding the incident surface of the image transfer element, at least a part of which is flush with the incident surface, and a second projecting portion including a second end portion spaced apart from the first projecting portion, at least a part of which is flush with the incident surface; (Claims 3, 24)
wherein the placement portion further comprises a third projecting portion including a third end portion, at least a part of which is flush with the incident surface, the second end portion and the third end portion are each formed into a semi-circular ring shape, and the second projecting portion and the third projecting portion are disposed to surround the first projecting portion with an interval therebetween. (Claims 4, 25)
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein the placement portion comprises a first projecting portion including a first end portion surrounding the incident surface of the image transfer element, at least a part of which is flush with the incident surface, and a second projecting portion including a second end portion spaced apart from the first projecting portion, at least a part of which is flush with the incident surface; wherein the placement portion further comprises a third projecting portion including a third end portion, at least a part of which is flush with the incident surface, the second end portion and the third end portion are each formed into a semi-circular ring shape, and the second projecting portion and the third projecting portion are disposed to surround the first projecting portion with an interval therebetween.” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E).
It is common in the art of optical analysis of a biological sample within a container; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to enable the claimed to a particular placement within a container.
Further, the differences in the placement portion will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a placement portion are critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device and system of Ariga wherein the placement portion comprises a first projecting portion including a first end portion surrounding the incident surface of the image transfer element, at least a part of which is flush with the incident surface, and a second projecting portion including a second end portion spaced apart from the first projecting portion, at least a part of which is flush with the incident surface, wherein the placement portion further comprises a third projecting portion including a third end portion, at least a part of which is flush with the incident surface, the second end portion and the third end portion are each formed into a semi-circular ring shape, and the second projecting portion and the third projecting portion are disposed to surround the first projecting portion with an interval therebetween.
The advantage of this inclusion is to accurately measure a sample under test by placing said sample in the best position. 

Claims 5, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga in view of Mochizuki et al (JP 2004-45668 A).
As to claims 5, 26, Ariga teaches the device and system of claims 2 and 23 respectively, in which these claims depend on.
Ariga does not explicitly teach wherein the base material is a bottom portion of the container, and the microbody and a solution are contained in the container, and 
the placement portion includes a region where a static friction coefficient µ between the end portion of the placement portion and the bottom portion of the container containing the solution when the container is inclined at a friction angle θ at which the container starts to slide, satisfies a relationship represented by a following formula (1): µ = tanθ0
However, Mochizuki does teach in an analogous art of measuring static friction coefficient by obtaining an angle θ represented as µ=tan θ. (See ¶0045-¶0048). 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Ariga a region where a static friction coefficient µ between the end portion of the placement portion and the bottom portion of the container containing the solution when the container is inclined at a friction angle θ at which the container starts to slide, satisfies a relationship represented by a following formula (1): µ = tanθ
The advantage of this inclusion is to accurately measure the sample under test at an angle. 

Claims 6, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga in view of Matsuda (JP 2018134035A).
As to claims 6, 27, The device and system of claims 1 and 20 respectively, in which these claims depend on.
Ariga does not explicitly teach further comprising a parallel light source provided on the base material; and
an optical filter provided between the image transfer element and the semiconductor optical sensor and shielding light of a predetermined wavelength.
However, Matsuda does teach in an analogous art further comprising a parallel light source (21) provided on the base material; and (See ¶0025-¶0026; Fig. 2).
an optical filter (23) provided between the image transfer element (35) and the semiconductor optical sensor (30) and shielding light of a predetermined wavelength. (See ¶0025-¶0026; Fig. 2).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in device and system of Ariga further comprising a parallel light source provided on the base material; and an optical filter provided between the image transfer element and the semiconductor optical sensor and shielding light of a predetermined wavelength.
The advantage of this inclusion is to accurately analysis images of biological samples by improving the signal to noise ratio of the fluorescence emission signal of the sample and the background noise. 

Claims 10, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga in view of Jiang (US 2008/0297774 A1).
As to claims 10, 31, Ariga teaches the device and system of (1), further comprising a housing accommodating the detector unit (20), (See ¶0038; Figs. 1-3).
wherein the housing comprises a housing body accommodating the image transfer element  (26, 27) and the semiconductor optical sensor (22), on which the base material (21) on which the microbody (S ) is placeable, can be placed, and (See ¶0038, ¶0048; Figs. 1-3).
a circuit board (40) on which parts electrically connected to the semiconductor optical sensor (22) are mounted. (See ¶0034, ¶0035, ¶0048, ¶0055; Figs. 1-3).
The controller (40) is a processor comprising a circuit board, which is wired to the detector unit (20). The controller also controls the parts of the detector unit. The detector unit (20) consist of the electrical parts of image-capturing unit (25) and the semiconductor optical sensor (22); therefore, the element parts (22) and (25) are mounted on a circuit board.
Ariga does not explicitly teach a ceiling portion disposed to oppose the housing body and accommodating a light source which can irradiate light onto the microbody.
However, Jiang does teach in an analogous art a ceiling portion disposed to oppose the housing body (100) and accommodating a light source (126) which can irradiate light onto the microbody (150). (See Abstract ¶0078, ¶0079; Figs. 5, 6).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in device and system of Ariga a ceiling portion disposed to oppose the housing body and accommodating a light source which can irradiate light onto the microbody.
The advantage of this inclusion is for rapid scanning of large numbers of samples in a multi-well plate or other biological sample containers.

Claims 11, 12, 15, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga in view of Kousai et al (US 2017/0268982 A1).
As to claims 11, 12, 32, 33, Ariga teaches the device and system of claims 1 and 20 respectively, in which these claims depend on.
Ariga does not explicitly teach further comprising a substrate configured to be provided the detector unit, and a plurality of combinations of detector units and base materials, each of which is equivalent to the detector unit and the base material, are disposed on the substrate, respectively; (Claims 11, 32).
further comprising a substrate configured to be provided the detector unit, and a plural of detector units each equivalent to the detector unit are provided on the substrate, and one base material is applied to the plurality of detector units. (Claims 12, 33).
However, Kousai does teach in an analogous art further comprising a substrate (11) configured to be provided the detector unit (13), and a plurality of combinations of detector units and base materials (15), each of which is equivalent to the detector unit and the base material, are disposed on the substrate, respectively. (See Abstract ¶0043-¶0045, ¶0054; Figs. 1-3)
further comprising a substrate (11) configured to be provided the detector unit (13), and a plural of detector units each equivalent to the detector unit are provided on the substrate, and one base material (15) is applied to the plurality of detector units. (See Abstract ¶0043-¶0045, ¶0054; Figs. 1-3)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device and system of Ariga further comprising a substrate configured to be provided the detector unit, and a plurality of combinations of detector units and base materials, each of which is equivalent to the detector unit and the base material, are disposed on the substrate, respectively, further comprising a substrate configured to be provided the detector unit, and a plural of detector units each equivalent to the detector unit are provided on the substrate, and one base material is applied to the plurality of detector units.
The advantage of this inclusion is to obtain optical information about the target to be analyzed in a simpler manner.
As to claim 15, Ariga also teaches the device (1), wherein the detector unit (20) further includes support members ( 25, 31, 32) each supports the image transfer element (26, 27) and the semiconductor optical sensor (22), and the support member comprises a placement portion on which the base material (21) is placed, the placement portion includes an end portion flush with the incident surface, and the incident surface and the end portion of adjacent ones of the detector units are flush with each other. (See ¶0041- ¶0044; Figs. 2-3).

Claims 13, 14, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga in view of Matsumoto  (JP 2010219209 A).
As to claims 13, 14, 34, 35, Ariga teaches the device and system of claims 1 and 11 respectively, in which these claims depend on.
Ariga does not explicitly teach further comprising a substrate configured to be provided the detector unit, and two or more stages of combinations of the substrate, the detector unit provided on the substrate, (Claims 13, 34).
and the base material provided on the detector unit, are stacked one on another.
further comprising a light source provided on a surface opposite to a surface on which the detector unit is provided, of each of the substrates of a second stage or higher, so as to oppose the base material of one stage lower. (Claims 14, 35).
However, Matsumoto does teach in an analogous art further comprising a substrate (W) configured to be provided the detector unit (6), and two or more stages of combinations of the substrate, the detector unit provided on the substrate, (See Abstract ¶0009-¶0013; Figs.1-4)
and the base material provided on the detector unit (6), are stacked one on another. (See ¶0009-¶0013; Figs.1-4)
further comprising a light source (9a) provided on a surface opposite to a surface on which the detector unit (6) is provided, of each of the substrates (W) of a second stage or higher, so as to oppose the base material of one stage lower. (See ¶0009-¶0013; Figs.1-4)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device and system of Ariga further comprising a substrate configured to be provided the detector unit, and two or more stages of combinations of the substrate, the detector unit provided on the substrate, the base material provided on the detector unit, are stacked one on another, and further comprising a light source provided on a surface opposite to a surface on which the detector unit is provided, of each of the substrates of a second stage or higher, so as to oppose the base material of one stage lower.
The advantage of this inclusion is to detecting substrates stored in a cassette with a minimum number of sensors for measuring.


Claims 17, 18, 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga in view of Mohan et al (US 2014/0273188 A1).
As to claims 17, 18, 38, 39, Ariga teaches the device and system of claims 1 and 20 respectively, in which this claim depends on.
Ariga does not explicitly teach wherein the image transfer element is a fiber optic plate, an SELFOC lens or an SELFOC lens array; (Claims 17, 38)
wherein the image transfer element is a fiber optic plate, and the fiber optic plate receives light of light irradiated on the microbody, light entering the fiber optic plate at an angle in a range of +60 degrees with respect to the fiber axis thereof, and transmit the light to the semiconductor optical sensor. (Claims 18, 39)
However, Mohan does teach in an analogous art wherein the image transfer element is a fiber optic plate (802), an SELFOC lens or an SELFOC lens array. (See ¶0299 Lines 01-16; Figs. 6a, 8c)
Wherein the term “fiber optic plate” is met by “array of lenslets”.
wherein the image transfer element is a fiber optic plate, and the fiber optic plate (802) receives light of light irradiated on the microbody, light entering the fiber optic plate at an angle in a range of +60 degrees with respect to the fiber axis thereof, and transmit the light to the semiconductor optical sensor (700). (See ¶0278 Lines 13-20, ¶0282, ¶0299 Lines 01-19; Figs. 6a, 8c)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device and system of Ariga wherein the image transfer element is a fiber optic plate, an SELFOC lens or an SELFOC lens array and wherein the image transfer element is a fiber optic plate, and the fiber optic plate receives light of light irradiated on the microbody, light entering the fiber optic plate at an angle in a range of +60 degrees with respect to the fiber axis thereof, and transmit the light to the semiconductor optical sensor.
The advantage of this inclusion is to accurately analysis images of biological samples.

Claims 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga in view of Bittner et al  (US 2020/0124626 A1).
As to claims 21, 22, Ariga teaches the system of (1), comprising a culture process data unit (40) comprising the monitoring device (40), the communication unit (40) and the control section (40), and a (See ¶0053-¶0062; Figs. 1, 5, 6).
The a culture process data unit comprising the monitoring device, the communication unit and the control section is all completed in the controller (40).
server storing data (42, 43) from the communication unit (40), the system further comprising: (See ¶0053-¶0055; Figs. 1, 5, 6).
a culture condition-work record entry unit (44) with which a culture condition and a work record are entered; (See ¶0055; Figs. 1, 5, 6).
an end point data unit (41, 48); (See ¶0058, ¶0059, ¶0061; Figs. 1, 5, 6).
Wherein the “end point data unit” is the combination of the “processor” (41) and “estimator” (48).
a processing unit (41) which analyzes data obtained by the culture process data unit (40) and the end point data unit (41, 48); and (See ¶0054, ¶0058; Figs. 1, 5, 6).
wherein the end point data unit further comprises a USB- type dongle device (46) comprising a USB memory function, a wireless communication function and a transmission/reception script execution function. (Claim 22). (See ¶0053, ¶0056; Figs. 1, 5, 6).
Ariga does not explicitly teach an end point data unit comprising a microscope and a cell counter;
an automatic report forming and storage unit which automatically forms and stores reports based on the data obtained by the culture process data unit, the end point data unit and the processing unit.
wherein the end point data unit connected to the cell counter. (Claim 22).
However, Bittner does teach in an analogous art an end point data unit (120a-b) comprising a microscope (not shown) and a cell counter (not shown) ; (See Abstract ¶0049, ¶0058, ¶0061, ¶0065, ¶0130, ¶0132;Fig. 1)
Wherein the end point data unit consist of the sensor (120a-b) in conjunction with defined space (104), enclosure (114), cell culture (122), and reagent dispenser (124). 
an automatic report forming and storage unit (126) which automatically forms and stores reports (102a-b, 106) based on the data obtained by the culture process data unit (114), the end point data unit (112) and the processing unit (116); (See ¶0049, ¶0058, ¶0068, ¶0069;Fig. 1)
Wherein the term “report” is met by the term “messages”.
wherein the end point data unit (120a-b) connected to the cell counter (not shown). (See ¶0130, ¶0132;Fig. 1)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Ariga an end point data unit comprising a microscope and a cell counter, an automatic report forming and storage unit which automatically forms and stores reports based on the data obtained by the culture process data unit, the end point data unit and the processing unit, and wherein the end point data unit connected to the cell counter.
The advantage of this inclusion is performing an operation to remediate the particular condition according to a corrective protocol, and resuming the sequence of operations.


Allowable Subject Matter
Claims 19, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 19, 40, Even though Ariga when modified by Mohan teaches the device and system of claims 17 and 38 respectively, neither prior art teaches alone or in combination wherein the image transfer element is a fiber optic plate, which further includes a first light source irradiating light onto the microbody at a first angle with respect to the fiber axis of the fiber optic plate and a second light source irradiating light onto the microbody at a second angle different from the first angle, to the fiber axis of the fiber optic plate, provided on the base material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886